DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is in response to Applicant’s Arguments/Remarks dated 09/08/2020.
Notice to Applicant
With respect to Applicant’s Arguments/Remarks, Claims 43-47, 49-53, 57, 59 and 61-67 are pending. Claims 43 and 49 are amended and Claims 1-42, 48, 54-56, 58 and 60 are canceled. Accordingly, Claims 43-47, 49-53, 57, 59 and 61-67 are allowed.
Reasons for Patent Eligibility under 35 USC 112
Examiner analyzed newly amended Claims in view of the recent 112 rejections. Examiner finds that the amendments are sufficient in overcoming the rejection and thus the rejection is withdrawn.
Reasons for Patent Eligibility under 35 USC 103
5.	Examiner analyzed newly amended Claims in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success as discussed below.
6.	Regarding Claim 1, while Saran/Botzer/Venkatasubramanian describes comprising two or messages to create, produce and deliver an outcome of an enterprise process instance of the enterprise process , the enterprise process 
“…link the first message to the enterprise process instance by adding a new triad to the plurality of triads, wherein the new triad is generated to comprise: the first message; an identified receiving entity contained within a given one of the plurality of triads; and an outgoing message generated by the identified receiving entity, wherein the outgoing message and the identified receiving entity are obtained from the same given triad of the plurality of triads…”
	Examiner finds that Saran teaches of in response to a match from the correlation between the first message and the enterprise process instance, merge the values arranged in the first set of meta-tag fields to the enterprise process instance and link the first message to the enterprise process instance. However, Saran fails to teach specifying the structure with which the “new triad is generated to comprise the first message; an identified receiving entity contained within a given one of the plurality of triads; and an outgoing message generated by the identified receiving entity, wherein the outgoing message and the identified receiving entity are obtained from the same given triad of the plurality of triads.
	Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art for Claim 43. In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /HAFIZ A KASSIM/Primary Examiner, Art Unit 3623